Citation Nr: 0202475	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  99-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1976 until July 
1979.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

The Board notes that in October 2001, the veteran, through 
his accredited representative, submitted to the RO a private 
medical report dated May 2000.  After scrutinizing this 
document, the RO determined this evidence to be historical 
and cumulative, and therefore no supplemental statement of 
the case was issued upon its receipt.  As this private 
medical record only demonstrated present back complaints, 
which are ascertainable by other evidence already of record, 
the Board finds that the RO's decision not to issue a 
supplemental statement of the case was appropriate.        

This matter was previously before the Board in November 2000.  
At that time the Board remanded the case to the RO for 
further development, including the scheduling of a VA 
examination that was performed in July 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence of record to show 
that any current right shoulder condition is causally related 
to an incident of the veteran's active military service.


CONCLUSION OF LAW

A right shoulder condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Procedural History

The veteran's claim of entitlement to service connection for 
a right shoulder condition was first considered by the RO in 
a March 1999 rating decision.  At that time, service 
connection was denied.  That same rating decision also denied 
service connection for a lacerated right eyebrow, and granted 
service connection for migraine syndrome, with a 50 percent 
disability evaluation effective January 1998.  Disagreeing 
with the denial of service connection as to the eyebrow and 
shoulder, and further disagreeing with the effective date for 
his migraine evaluation, the veteran initiated an appeal as 
to all issues.  The case came before the Board in November 
2000, at which time the veteran's claim for an earlier 
effective date as to the veteran's service-connected migraine 
syndrome was granted.  The remaining issues were remanded to 
the RO for further development.  In October 2001, the RO 
granted service connection for residuals of a lacerated right 
eyebrow, and assigned a noncompensable rating.  As the 
veteran did not challenge either decision involving his 
migraine syndrome or eyebrow claims, the sole issue remaining 
on appeal is that of service connection for a right shoulder 
condition.    

Duty to Assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
October 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in May 
1999 and the aforementioned supplemental statement of the 
case issued in October 2001.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  Moreover, the veteran was 
most recently afforded a VA examination in July 2001 in 
connection with his claim.  Additionally, the file contains 
service medical records, as well as outpatient treatment 
reports dated March 1999 through October 2000 from Henry Ford 
Hospital.  Furthermore, a private medical report dated May 
2000, related to the veteran's employment is associated with 
the claims file.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.

Relevant Law and Regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Factual Background

Service medical records

No right shoulder condition was noted at the time of the 
veteran's enlistment examination in July 1976.  The veteran's 
upper extremities were noted as "normal," and the report of 
medical history revealed no prior complaints of a right 
shoulder problem.  The service medical records next show that 
in October 1978 the veteran dislocated his right shoulder.  
It was noted that it popped back into place.  The veteran 
presented at that time with complaints of soreness.  A 
November 1978 report of treatment revealed that the veteran 
continued to experience pain in his right shoulder.  Upon 
separation in July 1979, no shoulder complaints were noted, 
and the veteran's upper extremities were indicated as being 
"normal."  

Private medical records

The outpatient treatment reports from Henry Ford Hospital 
reveal that in May 1999 the veteran was seen for right 
shoulder discomfort.  The physician noted that an ultrasound 
was recently performed that revealed no evidence of a rotator 
cuff tear, but did demonstrate some minimal synovitis along 
the long biceps tendon sheath.  The results of the ultrasound 
were otherwise unremarkable.  At the time of treatment in May 
1999, the veteran reported that his symptoms had largely 
resolved with the help of physical therapy exercises.  The 
remainder of the treatment reports from this facility relate 
to care for conditions other than the right shoulder, and 
therefore require no further elaboration.  
 
Also of record is a May 2000 medical report pertaining to the 
veteran's right shoulder.  This report was filed in 
connection with a compensation claim made by the veteran 
against his employer for an injury sustained on the job.  The 
report noted that the veteran had complaints of right 
shoulder pain.  The report further indicated that the veteran 
had been removing a motor from a vehicle when he felt 
discomfort in his right shoulder.  The veteran was advised 
against performing any lifting or thrusting of greater than 
15 pounds, and he was further cautioned not to engage in any 
overhead work.   

VA examinations

The veteran underwent a VA examination in July 2001.  The 
veteran presented with complaints of soreness in his right 
shoulder, especially when he is trying to work overhead or 
lift weight.  He further stated that at times his right arm 
felt weak.  The report of examination included a medical 
history that explained that, during service, the veteran 
injured his right shoulder while playing rugby.  It was noted 
that his right arm was placed in a sling, and that he 
underwent a routine of exercise and physical therapy.  The 
report noted that since the original injury the shoulder had 
not bothered the veteran very much, and that there was no 
history of any other subluxation or dislocation.  

Upon physical examination in July 2001, the veteran's right 
shoulder had a normal contour, with well-developed muscles 
around the shoulder joint.  There was no muscle atrophy or 
any other deformity, and there was no tenderness.  The 
veteran exhibited the following range of motion of the right 
arm: abduction, to 170 degrees; forward flexion to 170 
degrees; external rotation to 80 degrees; and internal 
rotation to 90 degrees.  Power against resistance was strong, 
but the veteran complained of mild pain anteriorly.  The 
veteran had a negative apprehension test and sulcus sign.  X-
ray examination revealed no sign of subluxation of the right 
shoulder, or evidence of any other traumatic pathology.   The 
veteran was diagnosed with a history of injury to the right 
shoulder.  The diagnosis further noted the absence of any 
residuals of subluxation or dislocation.  The examiner 
commented that, in his opinion, whatever injury the veteran 
sustained to his right shoulder in service had successfully 
resolved, as there had been no further aggravation or any 
other episode of dislocation or subluxation.  The examiner 
added that it was unlikely that the veteran's present 
complaints of right shoulder pain were causally related to 
the injury that occurred during service.    

Analysis

As previously noted, the veteran is seeking service 
connection for a right shoulder condition.  The Board has 
thoroughly reviewed the evidence of record, and for the 
reasons discussed below, finds that a grant of service 
connection is not warranted.

As discussed earlier, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, supra.  The 
evidence of record clearly establishes that the veteran 
injured his right shoulder in October 1978, during active 
service.  However, as will be discussed below, the evidence 
fails to demonstrate that the veteran has a present right 
shoulder disability.  

The May 1999 treatment report from Henry Ford Hospital noted 
right shoulder discomfort, as reported by the veteran, but 
contained no objective findings of a right shoulder 
disability.  Ultrasound evidence reported at that time showed 
no indication of a rotator cuff tear, though such evidence 
did demonstrate some minimal synovitis along the long biceps 
tendon sheath.  The veteran reported that his symptoms had 
largely resolved with the help of physical therapy exercises.  
The May 2000 medical report filed in connection with the 
veteran's workers' compensation claim did not contain any 
diagnosis of a right shoulder disability.  Instead, this 
report merely noted the veteran's complaints of pain and 
listed some physical precautions for the veteran to follow.   
Finally, the July 2001 VA examination specifically stated 
that no residuals of any subluxation or dislocation of the 
right shoulder continue to exist.  The veteran's right 
shoulder injury sustained in service in October 1978 was 
deemed to have successfully resolved.  Furthermore, x-ray 
evidence of the right shoulder contained normal findings, 
with no evidence of traumatic pathology.  

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board acknowledges the ultrasound finding, noted in the 
May 1999 treatment report from Henry Ford Hospital, which 
indicated some minimal synovitis along the long biceps tendon 
sheath.  Given the existence of more recent radiological 
evidence which shows no abnormalities with respect to the 
veteran's right shoulder, and given the veteran's statements, 
made at the time of treatment in May 1999, that his right 
shoulder symptomatology had largely resolved, the Board finds 
that the ultrasound findings revealed in the May 1999 
treatment report do not constitute sufficient demonstration 
of a present disability.

Even if the medical evidence of record were to be construed 
to indicate a present disability, the veteran still would not 
be entitled to service connection in this case.  The reason 
for this is that the record does not contain competent 
medical evidence attributing a present back condition to an 
incident of service.  Indeed, the VA examiner in July 2001 
stated that whatever injury the veteran sustained to his 
right shoulder in service had successfully resolved and that 
it was unlikely that the veteran's present complaints of 
right shoulder pain were causally related to the in-service 
injury.  The Board finds this opinion to be consistent with 
the medical evidence of record, which shows no continuity of 
complaints of or treatment for a right shoulder condition 
following separation from service in 1979 until the May 1999 
medical report from Henry Ford Hospital.  Moreover, no 
competent medical evidence of record contradicts the VA 
examiner's findings that the veteran's present right shoulder 
complaints have no nexus to service.    

In summation, the evidence associated with the file does not 
demonstrate that the veteran is entitled to service 
connection for a right shoulder condition.  Even if the 
evidence is interpreted as reflecting a present disability, 
there is no evidence that such disability is causally related 
to service, or to any service-connected condition.  
Therefore, the appeal is denied.  As the evidence regarding 
these issues is not in relative equipoise, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a right shoulder condition is denied.
		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

